 

EXHIBIT 10.2

 

CHANGE OF CONTROL AGREEMENT

 

THIS CHANGE OF CONTROL AGREEMENT (this “Agreement”) is entered into as of the 27
day of October, 2015, by and between The Citizens Bank of Logan, an Ohio
chartered state bank located at 188 W. Main Street, Logan, Ohio 43138 (the
“Bank”) and Daniel Charles Fischer, the CEO and President of the Bank (the
“Executive”);

 

WITNESSETH:

 

WHEREAS, as a result of the skill, knowledge and experience of the Executive,
the Board of Directors of the Bank desires to retain the services of the
Executive as the CEO and President of the Bank; and

 

WHEREAS, the Executive desires to serve as the CEO and President of the Bank;
and

 

WHEREAS, the Executive and the Bank desire to enter into this Agreement to set
forth their understanding as to their respective rights and obligations in the
event of the termination of the Executive’s employment under the circumstances
set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Bank and the Executive hereby agree as follows:

 

1. Term. This Agreement shall commence on the date set forth above and shall end
on the date that Executive’s employment with the Bank ends as determined under
the Employment Agreement (the “Employment Agreement”) among Executive and the
Bank and Citizens Independent Bancorp, Inc. (the “Company”), subject to earlier
termination as provided herein (the “Term”).

 

2. Termination in Connection with a Change of Control. In the event that the
Bank terminates the employment of the Executive before the expiration of the
Term without Cause (as “Cause” is defined under the Employment Agreement) and
within six months (6) months following the occurrence of a Change of Control (as
such term is defined below), then the Bank shall pay to the Executive, or to his
dependents, beneficiaries or estate, as follows:

 

(a)          if the termination occurs on or prior to December 31, 2016, then
the Bank shall pay to the Executive, or to his dependents, beneficiaries or
estate, his then current salary for a period of 24 months after his termination
of employment; or

 

(b)          if the termination occurs after December 31, 2016 but on or before
December 31, 2017, then the Bank shall pay to the Executive, or to his
dependents, beneficiaries or estate, his then current salary for a period of 24
months after his termination of employment plus the target bonus for the year he
is terminated (e.g. 189,650 x 2 + 47,412.50 = $426,712.50); or

 

(c)          if the termination occurs after December 31, 2017, then the Bank
shall pay to the Executive, or to his dependents, beneficiaries or estate, his
then current salary for a period of 24 months after his termination of
employment, plus the target bonus for the year in which he is terminated and the
target bonus for the following year (e.g. 189,650 x 2 + 47,412.50 x 2 =
$474,124.00).

 

 

 

  

3. Payments Subject to Regulatory Approval. Any payments made to the Executive
pursuant to this Agreement, or otherwise, are subject to and conditioned upon
their compliance with law and the regulations of the Ohio Division of Financial
Institutions, the Federal Deposit Insurance Corporation and the Board of
Governors of the Federal Reserve.

 

4. 280G Compliance.     In the event that any payments pursuant to this
Agreement, alone or in combination with any other compensation, is subject to
the excise tax described in Section 280G(b)(3) of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations promulgated thereunder, such
payments shall be reduced to the maximum amount that may be paid under Section
280G of the Code without being considered an excess parachute payment subject to
the excise tax imposed by Section 4999 of the Code. For purposes of this
Section, any determination that a payment is subject to Section 280G of the Code
and any determination of the maximum amount that may be paid under Section 280G
of the Code shall be made in writing by the principal certified accounting firm
or other professional selected by the Bank in its sole discretion.

 

5. Definition of Change of Control. For purposes of this Agreement, a “Change of
Control” shall mean any one of the following events: (i) the acquisition of
ownership of, or power to vote, more than fifty (50) percent of the voting stock
of the Bank or the Company or (ii) the merger of the Bank or the Company into,
or the consolidation of the Bank or the Company with, another corporation, or
the merger of another corporation into the Bank or the Company, on a basis
whereby less than fifty (50) percent of the total voting power of the Bank or
the Company, as the case may be, is held by former shareholders of the Company
or the Bank, as the case may be, prior to such merger or consolidation.

 

6. Nature of Employment. Nothing contained in this Agreement shall create any
employment relationship between Executive and the Company.

 

7. Nonassignability. Neither this Agreement nor any right or interest hereunder
shall be assignable by the Executive, his beneficiaries or his legal
representatives without the Company’s and the Bank’s prior written consent;
provided, however, that nothing in this Section 7 shall preclude (a) the
Executive from designating a beneficiary to receive any benefits payable
hereunder upon his death, or (b) the executors, administrators, or other legal
representatives of the Executive or his estate from assigning any rights
hereunder to the person or persons entitled thereto.

 

8. Amendment of Agreement. This Agreement may not be modified or amended, except
by an instrument in writing signed by the parties hereto.

 

9. Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver,
unless specifically stated therein, and each waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than the act specifically
waived.

 

2

 

  

10. Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect the other provisions of this Agreement
not held so invalid, and each such other provision shall, to the full extent
consistent with applicable law, continue in full force and effect.

 

11. Headings. The headings of the paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

12. Governing Law; Regulatory Authority. This Agreement has been executed and
delivered in the State of Ohio and its validity, interpretation, performance and
enforcement shall be governed by the laws of the State of Ohio, except to the
extent that federal law is governing.

 

13. Effect of Prior Agreements. This Agreement contains the entire understanding
between the parties hereto and supersedes any other prior agreement between the
Company and the Executive or the Bank and the Executive.

 

14. Notices. Any notice or other communication required or permitted pursuant to
this Agreement shall be deemed delivered if such notice or communication is in
writing and is delivered personally or by facsimile transmission or is deposited
in the United States mail, postage prepaid, addressed as follows:

 

  If to the Bank:             The Citizens Bank of Logan     188 W. Main Street,
Logan, Ohio 43138     Attention:  Chairman of the Board of Directors          
If to the Executive :           Daniel Fischer     1002 Gertrude Ave.     Logan
Oh 43138  

 

[Signature page follows]

 

3

 

 

IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized officer, and the Executive has signed this Agreement, each as of
the day and year first above written.

 

THE CITIZENS BANK OF LOGAN         By:   /s/ Donald P. Wood   Title:   Chairman
of the Board   Date:   10/29/2015         EXECUTIVE:         /s/ Daniel Charles
Fischer       Print Name: Daniel Charles Fischer  

 

 

 

 

